UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 ForMarch 21, 2016 Commission File Number 001-36723 Amec Foster Wheeler plc (formerly AMEC plc) (Name of Registrant) Amec Foster Wheeler plc Old Change House 128 Queen Victoria Street London EC4V 4BJ United Kingdom (Address of Principal Executive Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F xForm40-F o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(1): o Indicate by check mark if the registrant is submitting the Form6-K on paper as permitted by Regulation S-T Rule101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): 82- . Amec Foster Wheeler plc (the 'Company') 21 March 2016 Notification of transactions by executive directors and other persons discharging managerial responsibility ('PDMRs') Pursuant to our obligations under Disclosure and Transparency Rule 3.1.4(R), we hereby advise you of the following transactions which were notified to the Company on 18 March 2016: The Amec Foster Wheeler plc Long-term Incentive Plan 2015 (the 'Plan') - 2016 grants On 18 March 2016 in London, in accordance with the terms of the Plan, Awards (being Conditional Awards and Options, as defined in the rules of the Plan) over ordinary shares in the Company were granted to each of the individuals noted below. No consideration is payable for the grant of Awards. Vesting of all Awards for the Executive Director, and a proportion of the Awards for the PDMRs, is subject to performance conditions measured over three financial years from 2016 to 2018 and malus provisions as described in the directors' remuneration report of the Company's annual report and accounts for 2014 (and of the annual report and accounts for 2015 to be published shortly). The Plan was approved by shareholders at the Annual General Meeting on 14 May 2015. Executive Director Number of shares under Award Share price at date of award Normal vesting date Ian McHoul 496.80p 18 March 2019 1 Award made in the form of a nil cost Option, with an 18 month exercise period, and a 2 year holding and claw-back period, post vesting. Other PDMRs Number of shares under Award Share price at date of award Vesting date Simon Naylor 496.80p 18 March 2019 Gary Nedelka 496.80p 18 March 2019 John Pearson 496.80p 18 March 2019 Roberto Penno 496.80p 18 March 2019 2 Award made in the form of a Conditional Award. 3 Award made in the form of a nil cost Option, with an 18 month exercise period post vesting. Helen Morrell Senior Assistant Company Secretary +44 (0)1565 683233 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:21 March2016 Amec Foster Wheeler plc (Registrant) By: /s/ Alison Yapp Name: Alison Yapp Title: General Counsel& Company Secretary
